Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62988416, filed on 3/12/2020 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/22/2021 and 8/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190238835 A1) in view of Lim et al (US 20180288443 A1).
             Regarding 1, 12, and 20, Lee discloses a non-transitory computer-readable medium storing a set of instructions [e.g. [0303]; program commands in a memory] that is executable by at least one processor [e.g. computer, hardware] of an apparatus to cause the apparatus to perform a method [e.g. FIG. 1-2], the method comprising: in response to receiving a picture and a tile [e.g. FIG. 1 and 15-17; a picture and reference blocks], determining, based on a parameter set associated with the picture [e.g. FIG. 1; [0197; 
             It is noted that Lee differs to the present invention in that Lee fails to explicitly disclose disregarding the block from a list of blocks associated with the picture
             However, Lim teaches the well-known concept of based on a determination that the tile comprises the block outside the picture [e.g. FIG. 6; block 610 is determined as outside the picture], disregarding the block from a list of blocks [e.g. candidate blocks list] associated with the picture [e.g. FIG. 6; block 610 is disabled and excluded]; and encoding or decoding the list of blocks associated with the picture [e.g. FIG. 1-2; encoding/decoding].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the coding system disclosed by Lee to exploit the well-known filtering technique taught by Lim as above, in order to provide improved coding efficiency [See Lim; [0001] and abstract]].
Regarding 2 and 13, Lee and Lim further disclose determining whether adding a width of the tile to widths of other tiles within the picture causes a first sum of the width and the widths to be greater than a width of the picture or whether adding a height of the tile [e.g. Lee: summing a horizontal or vertical prediction reference samples; Lim: FIG. 6] to heights of the other tiles within the picture causes a second sum of the height and the heights to be greater than a height of the picture [e.g. Lee: a position of a sample included in a neighboring block is outside a picture; Lim: FIG. 6], wherein the parameter set comprises the width of the tile, the width of the picture, the height of the tile, and the height of the picture; and based on a determination that the first sum is greater than the width of the picture or a determination that the second sum is greater than the height of the picture, determining that the tile comprises the block outside the picture [e.g. Lim: FIG. 6].  

             Regarding 4 and 15, Lee and Lim further disclose the boundary of the picture comprise a right boundary or a bottom boundary [e.g. Lim: FIG. 6].  
             Regarding 5 and 16, Lee and Lim further disclose adjusting a size of the tile to cause the tile to include no block outside the picture [e.g. Lee: FIG. 25-26; Lim: FIG. 6; [0131-0134]; modifying the prediction samples].  
             Regarding 6 and 17, Lee and Lim further disclose adjusting the size of the tile to cause the tile to include no block outside the picture comprises at least one of: determining a width of the tile to be a remaining width associated with the picture, wherein the remaining width is a difference of a width of the picture subtracting a sum of widths of other tiles within the picture; or determining a height of the tile to be a remaining height associated with the picture [e.g. e.g. Lee: summing a horizontal or vertical prediction reference samples; Lim: Fig. 6], wherein the remaining height is a difference of a height of the picture subtracting a sum of heights of the other tiles within the picture [e.g. Lee: FIG. 25-26; Lim: FIG. 6; [0131-0134]; modifying the prediction samples].  
             Regarding 7 and 18, Lee and Lim further disclose determining a width or a height of a last signaled tile in the parameter set [e.g. Lee; [0197]; FIG. 25-26]; partitioning the tile into columns having the width of the last signaled tile or into rows having the height of the last signaled tile [e.g. Lee: FIG. 3 and 25-26]; and in response to a partitioned column or a partitioned row of the tile comprising a block outside the picture, adjusting a width of the partitioned column or a height of the partitioned row to cause the partitioned column or the partitioned row to include no block outside the picture [e.g. FIG. 3 and 25-26; Lim: FIG. 6; [0131-0134 and 0205]; modifying the prediction samples].  
             Regarding 8 and 19, Lee and Lim further disclose determining, based on the parameter set, whether the tile comprises no block inside the picture [e.g. Lee: FIG. 3 and 25-26]; and based on a determination that the tile comprises no block inside the picture, disregarding all blocks of the tile from the list of blocks associated with the picture [e.g. FIG. 3 and 25-26; Lim: FIG. 6; [0131-0134]].  

             Regarding 10, Lee and Lim further disclose the parameter set is a picture parameter set [e.g. Lee: [0197]; PPS].  
             Regarding 11, Lee and Lim further disclose the block is a coding tree unit [e.g. Lee: FIG. 17; CTU].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanhart et al (US 20200120359 A1).
Ye et al (US 20140079126 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483